Per Curiam.
The plaintiff can only have one satisfaction, and is entitled to all process necessary to obtain that. The mere issuing of an-attachment is not itself so inconsistent with a fieri facias, on which no levy appears, to have been made, as to . be improper. Perhaps no levy in fact has been made on the alias fieri facias, or if there has, yet the property was subject to prior levies, or for other reasons it may not yield the plaintiff’s debt. In that case it would be unjust to tie his hands, and leave other creditors, to- intervene. If any circumstance exists entitling the defendant to relief, it must be shown. But as the case is, there is no ground for the motion.
Rule discharged.